Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ray King Reg. No. 63,415 on 2/4/2021.
The application has been amended as follows: 
Rewrite claim 2 as follows: 
1. (Canceled)  
2. (Currently Amended) A circuit comprising: a first power metal oxide semiconductor field-effect transistor (MOSFET) having a first drain terminal connected to a first ground, a first source terminal, and a first gate terminal; a second power MOSFET having a second drain terminal connected to a second ground, a second source terminal connected to the first source terminal, and a second gate terminal connected to the first gate terminal; a first diode having a first cathode connected to the first gate terminal, and having a first anode; a second diode having a second cathode connected to the first anode, and a second anode connected to the first drain terminal; a third diode having a third cathode connected to the second gate terminal, and having a third anode; a fourth diode having a fourth cathode connected to the third anode, and a fourth anode connected to the second drain terminal; and a resistor connected at a first terminal to the gate terminals of the first and second power MOSFETs, and connected at a second terminal to the source terminals of the first and second power MOSFETs.

Allowable Subject Matter
Claims 2-9, 12, 18, 19, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance
The prior art does not teach or fairly suggest alone or in combination the following limitations of claim 2: “A circuit comprising: a first power metal oxide semiconductor field-effect transistor (MOSFET) having a first drain terminal connected to a first ground, a first source terminal, and a first gate terminal; a second power MOSFET having a second drain terminal connected to a second ground, a second source terminal connected to the first source terminal, and a second gate terminal connected to the first gate terminal; a first diode having a first cathode connected to the first gate terminal, and having a first anode; a second diode having a second cathode connected to the first anode, and a second anode connected to the first drain terminal; a third diode having a third cathode connected to the second gate terminal, and having a third anode; a fourth diode having a fourth cathode connected to the third anode, and a fourth anode connected to the second drain terminal; and a resistor connected at a first terminal to the gate terminals of the first and second power MOSFETs, and connected at a second terminal to the source terminals of the first and second power MOSFETs.
The prior art made of record in form 892 and 1449, discloses a protection circuit that 

signal transfer is performed between a circuit in the first power supply system and a circuit in the second power supply system, and a control circuit that, when connected to an electro-static discharge (ESD) stress being applied to the first power supply system controls a switch, the switch being provided between the signal line and the first power supply.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846